These defendants were indicted under two counts; one for distilling, etc., prohibited liquors, and count 2 for the unlawful possession of a still to be used for the purpose of manufacturing prohibited liquors, etc.
The principal insistence of error upon this appeal is that the indictment was defective and failed to charge an offense, therefore the lower court erred in overruling the demurrers to the indictment. Both counts of the indictment were in proper form and substance, and the court properly so held by overruling the demurrers. Tim Hallmark v. State (Ala.App.; 77 Div. 924), ante, p. 281, 101 So. 905.
The evidence adduced upon the trial of these defendants by the state tended to make out the offense charged in the second count of the indictment (the count upon which they were convicted), and, if believed by the jury under the required rules, was amply sufficient upon which to base the verdict rendered. The evidence as a whole was in sharp conflict, and therefore presented a jury question. The rulings of the court upon the admission of testimony to which exception was reserved were so clearly free from error no discussion of these questions need be indulged.
There was no error in refusing the special charges requested by defendant.
The record proper is without error also. Let the judgment stand affirmed.
Affirmed.